Citation Nr: 1040824	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  03-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than January 7, 
2008, for the granting of service connection for sciatica of the 
left lower extremity with radiculopathy.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from January 1972 to February 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of April 2002 and January 2003 of 
the Department of Veterans Affairs (VA), Regional Office (RO), 
located in Huntington, West Virginia, which granted service 
connection for arthritis of the lumbar spine, and granted a 40 
percent rating, effective February 2000.  Additionally, the RO 
denied service connection for arthritis of the legs and hips, to 
include secondary to arthritis of the lumbar spine.  The RO also 
denied the awarding of a total disability rating.  Since those 
rating actions, the appellant has relocated and this appeal is 
now under the jurisdiction of the RO located in Roanoke, 
Virginia.

All three issues were originally remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, in November 
2006.  The claim was returned to the Board and, in July 2008, the 
Board issued a Decision/Remand.  In that action, the Board denied 
the appellant's request for entitlement to service connection for 
arthritis of the legs and hips.  It also denied entitlement to an 
evaluation in excess of 40 percent for a lower back disorder.  
The third issue, that involving a TDIU, was remanded back to the 
AMC so that additional development could occur.  The claim has 
since been returned to the Board.  

The appellant has filed a notice of disagreement concerning the 
issue involving the assignment of an earlier effective date for 
the granting of service connection for sciatica of the left lower 
extremity with radiculopathy.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted from a matter that has 
not been addressed in a statement of the case, the issue should 
be remanded to the RO/AMC for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the appellant has not been sent a statement of the case 
with respect to this issue, and the remand action below addresses 
this issue.  

The  issue of entitlement to an increased evaluation for a 
lower back disability has been raised by the record, but 
it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the above-noted recent remand, the appellant underwent 
a VA medical examination in order to determine whether his then 
sole disability, that involving the lumbar segment of the spine, 
prevented him from obtaining and maintaining gainful employment.  
Such an exam was performed in September 2008.  After examining 
the appellant, the examiner concluded that the appellant might be 
unemployable but that his unemployability was due to his 
nonservice-connected disabilities.  

The claim was then sent to the Director of Compensation and 
Pension Service so that a determination could be made as to 
whether a TDIU could be granted based on extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).  Upon reviewing 
the multiple volume case, a determination was made that a TDIU on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b) could not be granted.  It was noted in April 2009 
letter decision that:

The evidentiary record fails to 
sufficiently demonstrate that the veteran's 
service-connected disabilities alone 
rendered him unable to maintain gainful 
employment.  The evidentiary record is 
clear that the veteran's service-connected 
low back disability is manifested by 
significant loss of motion and pain; 
however, the record fails to show that the 
lower extremity neurological deficits with 
residual numbness, pain, and weakness, 
which cause substantial debilitation, are 
related to the service-connected low back 
disability.  

The claim was then returned to the RO/AMC for further processing.  
The record reflects that after additional medical information was 
obtained, the RO/AMC issued a rating action in November 2009.  In 
that action, service connection was granted for sciatica of the 
left lower extremity with radiculopathy.  A 10 percent disability 
rating was assigned.  Then, three months later, in February 2010, 
the RO assigned a 20 percent disability rating.  The effective 
date for the grant of service connection and the 10 percent 
rating was determined to be January 7, 2008; the effective date 
for the assignment of the 20 percent disability rating was 
determined to be January 21, 2010.  

Following the issuance of the February 2010 rating action, the 
RO/AMC issued a Supplemental Statement of the Case (SSOC) with 
respect to the TDIU issue.  In the SSOC, the RO/AMC specifically 
noted:

The previous SSOC denied entitlement to IU 
as you are deemed unemployable due to the 
inability to do prolonged standing, 
lifting, walking, carrying and bending.  
This was attributed to the lower extremity 
neurological deficits, which are not [a] 
service related disability.  In the absence 
of medical evidence indicating otherwise, 
your claim for entitlement to IU remains 
denied.

Thereafter, the appellant submitted a notice of disagreement with 
respect to the assignment of the effective date for the granting 
of service connection for sciatica of the left lower extremity 
with radiculopathy.  He has claimed that he has suffered from 
this condition since the beginning of the century and that he 
also experiences radiculopathy in the right lower extremity.  
Nevertheless, despite the appellant's assertions, the record does 
not show that the RO/AMC has acted on said assertions even though 
the rating action could be considered inextricably intertwined 
with the appellant's TDIU.  Since then, the claim has been 
returned to the Board for further review.  

Unfortunately, after reviewing the claim, it is the determination 
of the Board that the claim must once again be returned to the 
RO/AMC for clarification and action.  As reported above, the 
RO/AMC and the Director of VA Compensation and Pension have 
denied the appellant's request for a TDIU on an extraschedular 
basis because the appellant was not service-connected for any 
neurological disability of the lower extremities.  As reported 
above, the RO/AMC and the Director of VA Compensation and Pension 
specifically pointed out that one of the reasons why a TDIU could 
not be granted was because the appellant was not service-
connected for any neurological conditions affecting his lower 
extremities.  However, that is no longer the case in that the 
appellant has been granted service connection for such a 
secondary condition.  Moreover, it is unclear whether this 
secondary condition has been existent for a number of years.  
Because service connection has been granted and since it does not 
appear that the RO/AMC has properly incorporated this fact (and 
the appellant's claim for an earlier effect date for this 
disability) into its actions with respect to the granting of a 
TDIU, the Board will remand the claim to the RO/AMC so that 
additional action may occur.  

The Board would add that the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  In this instance, it now 
appears that the medical information that was originally relied 
upon by the RO/AMC and the Director of Compensation and Pension 
is stale and perhaps misleading.  Therefore, the Board finds that 
a thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the complete 
claims file) so that the medical evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  It is the Board's opinion that such an examination is 
necessary before an appellate decision on the merits of his claim 
is issued.

Finally, as noted in the Introduction, the appellant has 
expressed disagreement with the RO/AMC's assignment of the 
effective date for the granting of service connection for 
sciatica of the left lower extremity with radiculopathy.  As a 
timely notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and these issues must be REMANDED 
so that a statement of the case on the underlying claim that 
adequately notifies the appellant of the action necessary to 
perfect an appeal may be provided.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims, and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should issue a statement of 
the case as to the issue of entitlement to 
an effective date earlier than January 7, 
2008, for the granting of service 
connection for sciatica of the left lower 
extremity with radiculopathy.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to have 
his claim reviewed by the Board.  The AMC 
should allow the appellant and his 
accredited representative the requisite 
period of time for a response.

2.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority.  
Copies of any correspondence forwarded to 
the appellant should be included in the 
claims folder for review.

3.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2009 for the disabilities (lower back and 
left lower extremity) that are currently on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified (if any).  
Copies of the medical records from all 
sources, including VA records, (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

4.  Only after all of the appellant's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should afford the appellant an appropriate 
VA examination, by an examiner who, if 
possible, has not previously examined him, 
and the examiner should comment on the 
severity of the following disabilities:  a 
disability of the lumbar segment of the 
spine and sciatica of the left lower 
extremity with radiculopathy.  The claims 
folder should be made available and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  A 
comprehensive clinical history should be 
obtained.  The examination report should 
include discussions of the appellant's 
documented medical history and assertions.  
It is requested that the examiner identify 
what symptoms, if any, the appellant 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected disabilities.

For each disability, the examiner should 
specifically comment on the manifestations 
and symptoms produced by the condition.  
Readings should be obtained concerning the 
appellant's range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of affected body parts.  
Additionally, the examiner should be 
requested to determine whether the affected 
body parts exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.  Finally, the examiner should 
further provide comment on whether the 
appellant's service- connected disabilities 
has aggravated any nonservice-connected 
condition in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

With respect to the appellant's claim for a 
TDIU, the examiner must specifically 
comment on whether the appellant's service-
connected disorders prevent the appellant 
from obtaining and/or retaining gainful 
employment.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due to the 
appellant's service-connected disability, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or more 
nonservice-connected disorders.  
Additionally, the examiner should express 
an opinion as to whether the appellant's 
service-connected disabilities, and the 
medications he takes for treatment of those 
conditions, prevent the appellant from 
obtaining and maintaining sedentary 
employment.  

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  The 
examiner should comment on the statements 
made concerning the appellant's 
employability in the medical opinions of 
May 11, 2005 and September 5, 2008.  
Finally, the examiner should provide 
comments as to whether the appellant's 
lower back disability is better classified 
as arthritis of the lumbar segment of the 
spine or degenerative disc disease of the 
lumbar segment of the spine or a 
generalized disability of the lumbar 
segment of the spine.  If any matter cannot 
be medically determined without resort to 
mere conjuncture, this should be commented 
on by the examiner in the report.  Finally, 
it is requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's chosen 
representative should be provided a 
supplemental statement of the case.  The 
RO/AMC is reminded that in making a 
determination as to whether a TDIU may be 
granted based on extraschedular 
considerations, that the RO/AMC must fully 
discuss why, or why not, it is sending the 
claim to the Director, VA Compensation and 
Pension.  Moreover, if the RO/AMC 
determines that the claim should once again 
be sent to the Director of Compensation and 
Pension, the RO/AMC should specifically 
point out that one of the disabilities that 
had been previously nonservice-connected 
has since been service-connected and that 
the Office of the Director Compensation and 
Pension must take that change into 
consideration when it makes its 
determination.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



